Case 2:21-cv-00134-JPH-DLP Document 5 Filed 04/28/21 Page 1 of 4 PageID #: 13




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    TERRE HAUTE DIVISION

TODD COVINGTON,                                        )
                                                       )
                                Plaintiff,             )
                                                       )
                           v.                          )        No. 2:21-cv-00134-JPH-DLP
                                                       )
ARAMARK FOOD SERVICE OF INDIANA                        )
L.L.C., et al.                                         )
                                                       )
                                Defendants.            )


                    Order Granting Motion to Proceed in Forma Pauperis,
                   Dismissing Complaint, and Directing Further Proceedings

        Plaintiff Todd Covington, an inmate at Wabash Valley Correctional Facility, brings this

action pursuant to 42 U.S.C. § 1983 alleging that his civil rights have been violated. In this Order,

Covington's motion to proceed in forma pauperis is granted. In addition, because Covington is a

"prisoner" as defined by 28 U.S.C. § 1915A(c), this Court has an obligation under 28 U.S.C.

§ 1915A(a) to screen his complaint before service on the defendants.

                                I. Motion to Proceed in Forma Pauperis

        Covington's motion to proceed in forma pauperis, dkt. [2], is granted to the extent that he

is assessed an initial partial filing fee of Twenty-Nine Dollars and Forty-One Cents ($29.41). See

28 U.S.C. § 1915(b)(1). He shall have through May 28, 2021, in which to pay this sum to

the clerk of the district court.

        Covington is informed that after the initial partial filing fee is paid, he will be obligated to

make monthly payments of 20 percent of the preceding month’s income each month that the

amount in his account exceeds $10.00, until the full filing fee of $350.00 is paid. 28 U.S.C.

§ 1915(b)(2). After the initial partial filing fee is received, a collection order will be issued to the


                                                   1
Case 2:21-cv-00134-JPH-DLP Document 5 Filed 04/28/21 Page 2 of 4 PageID #: 14




plaintiff and the plaintiff’s custodian, and the Court will screen the complaint in accordance with

28 U.S.C. § 1915A.

                                             II. Screening

        A. Screening Standard

        Pursuant to 28 U.S.C. § 1915A(b), the Court must dismiss the complaint, or any portion of

the complaint, if it is frivolous or malicious, fails to state a claim for relief, or seeks monetary relief

against a defendant who is immune from such relief. In determining whether the complaint states

a claim, the Court applies the same standard as when addressing a motion to dismiss under Federal

Rule of Civil Procedure 12(b)(6). See Cesal v. Moats, 851 F.3d 714, 720 (7th Cir. 2017). To survive

dismissal,

        [the] complaint must contain sufficient factual matter, accepted as true, to state a
        claim for relief that is plausible on its face. A claim has facial plausibility when the
        plaintiff pleads factual content that allows the court to draw the reasonable
        inference that the defendant is liable for the misconduct alleged.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Pro se complaints such as that filed by the plaintiff

are construed liberally and held to a less stringent standard than formal pleadings drafted by

lawyers. Cesal, 851 F.3d at 720 (citing Perez v. Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015)).

        B. Discussion

        Covington sues Aramark Food Service of Indiana LLC, D. Bedwell, and B. Smith. He

alleges in the complaint that, on December 29, he received a dinner tray. He requested to speak to

the sergeant about the tray. Sergeant Green emailed Aramark Director Bedwell a picture of the

tray. Covington's grievance appeal about the tray was denied. Finally, Covington asserts that

prisons are required to serve food that is nutritious.

        Based on the screening standard set forth above, Covington's complaint must be dismissed.

First, Covington does not state the problem he had with his food tray on December 29. And, even


                                                    2
Case 2:21-cv-00134-JPH-DLP Document 5 Filed 04/28/21 Page 3 of 4 PageID #: 15




if he was denied food or given inedible food that day, this would not state an Eighth Amendment

claim. See Jaros v. Ill. Dep't. of Corr., 684 F.3d 667, 671 (7th Cir. 2012) (occasionally missing

breakfast did not state an Eighth Amendment claim).

        In addition, while he alleged that Bedwell was contacted after Covington received the tray

at issue, he has not alleged that Bedwell had any involvement with the tray itself. "Individual

liability under § 1983… requires personal involvement in the alleged constitutional deprivation."

Colbert v. City of Chicago, 851 F.3d 649, 657 (7th Cir. 2017) (internal quotation omitted). Because

Covington did not allege that Bedwell participated in providing him with the food tray at issue, he

has not stated a claim against him.

        Next, while Covington names B. Smith as a defendant, he does not assert any allegations

in the complaint against Smith. He therefore has not stated that Smith participated in any alleged

violation of his rights. See id.

        Finally, Covington has not stated a claim against Aramark. Because Aramark acts under

color of state law by contracting to perform a government function, i.e., providing food services,

it is treated as a government entity for purposes of Section 1983 claims. See Minix v. Canarecci,

597 F.3d 824, 832 (7th Cir. 2010); Jackson v. Illinois Medi-Car, Inc., 300 F.3d 760, 766 fn.6 (7th

Cir. 2002). Thus, such a claim requires an allegation that a "policy, practice, or custom caused"

the constitutional violation alleged. See Walker v. Wexford Health Sources, 940 F.3d 954, 966 (7th

Cir. 2019). Because Covington has not alleged any policy, practice, or custom on the part of

Aramark, the has failed to state a claim against this defendant.

               III. Conclusion and Opportunity to File an Amended Complaint

        As discussed above, Covington's motion to proceed in forma pauperis, dkt. [2], is

granted. He shall have through May 28, 2021, to pay an initial partial filing fee of $29.41.



                                                 3
Case 2:21-cv-00134-JPH-DLP Document 5 Filed 04/28/21 Page 4 of 4 PageID #: 16




        Covington's complaint is dismissed pursuant to 28 U.S.C. § 1915A(b). He shall

have through May 28, 2021, to file an amended complaint. In filing an amended complaint,

he shall conform to the following guidelines: (a) the amended complaint shall comply with the

requirement of Rule 8(a)(2) of the Federal Rules of Civil Procedure that pleadings contain "a

short and plain statement of the claim showing that the pleader is entitled to relief. . . . ," which is

sufficient to provide the defendant with "fair notice" of the claim and its basis. Erickson v.

Pardus, 551 U.S. 89, 93 (2007) (per curiam) (citing Bell Atl. Corp. v. Twombly, 550 U.S.

544, 555 (2007) and quoting Fed. R. Civ. P. 8(a)(2)); (b) the amended complaint must

include a demand for the relief sought; (c) the amended complaint must identify what legal

injury the plaintiff claims to have suffered and what persons are responsible for each such

legal injury; and (d) the amended complaint must include the case number referenced in

the caption. Failure to pay the partial filing fee may result in the dismissal of this action for failure to

prosecute and failure to file an amended complaint will result in dismissal for failure to state a claim

as explained in Part II of this Order.

SO ORDERED.

Date: 4/28/2021




Distribution:

TODD COVINGTON
234281
WABASH VALLEY - CF
WABASH VALLEY CORRECTIONAL FACILITY - Inmate Mail/Parcels
6908 S. Old US Hwy 41
P.O. Box 1111
CARLISLE, IN 47838



                                                      4
